The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Status of Claims
3. 	This action is in response to Applicant’s Request for Reconsideration dated 12/28/2020.
4.	Claims 1, 7-9, 11, 21-26, and 28-29 are currently pending.
5.	Claims 1 and 23 have been amended.
6.	Claims 2-6, 10, 12-20, and 27 have been cancelled.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

8.	Claims 1, 7-9, 11, 21-26, and 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 1 and 23:
	Claims 1 and 23 set forth “a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm”. The specification merely indicates chamber to wafer gaps and does NOT disclose any specific values for a gap between the substrate support and an edge of the interface.
Regarding claims 7-9, 11, and 21-22:
	Claims 7-9, 11, and 21-22 are rejected at least based on their dependency from claim 1.
Regarding claims 24-26 and 28-29:
	Claims 24-26 and 28-29 are rejected at least based on their dependency from claim 23.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 

10.	Claims 1, 7-9, 21, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al (WO 2012/137408 with US 2014/0014269 used as an English language equivalent) in view of Boswell (US 4,810,935), Hills et al (US 5,744,049), and Ishizaka et al (US 5,476,182).
Regarding claim 1:
Osada teaches a plasma etching apparatus (processing apparatus, 1) for plasma etching a substrate (substrate, S) [fig 1 & 0024], the apparatus (processing apparatus, 1) including: a first chamber (second partitioning member, 30) delimiting a plasma generation region (space inside the second partitioning member 30) therein, the plasma generation region (space inside the second partitioning member 30) having a cross-sectional area and shape (bell jar) [fig 1 & 0024, 0026, 0030]; an inductively coupled plasma source (antenna, 20) for generating a plasma source of etchant species (generate plasma) in the plasma generation region (space inside the second partitioning member 30), wherein the plasma source (generated plasma) is only generated using the ICP source (antenna, 20), and wherein the ICP source (antenna, 20) only surrounds (see fig 1) the first chamber (30) [fig 1 & 0024, 0030]; a second chamber (upper shield, 52) having an interior (region within 52) into which the plasma source of etchant species (plasma) generated in the plasma generation region (space inside the second partitioning member 30) of the first chamber (second partitioning member, 30) flows, wherein the interior (region within 52) has a cross-sectional area and shape [fig 1 & 0030-0031], and the cross-sectional area of the interior of the second chamber (section see fig 1) the cross-sectional area of the plasma generation region (space inside the second partitioning member 30) of the first chamber (30) [fig 1 & 0030-0031]; a substrate support (substrate supporting unit, 112) dedicated to support a substrate (substrate, S) having an upper surface to be plasma etched (upper surface of S) [fig 1 & 0037]; a third chamber (44/54) containing the substrate support (substrate supporting unit, 112) [fig 1 & 0031, 0037], wherein the third chamber (44/54) has an interior (region within 54) having an interface (X/Z-axis interface between 44/54 and 52) with, and is open to (see fig 1), the interior of the second chamber (region within 52) such that the plasma source, or one or more etchant species of the plasma source (plasma), flows from the interior of the second chamber (region within 52) into the third chamber (44/54) to etch the substrate (substrate, S) [fig 1 & 0031, 0037], wherein the interior of the second chamber (region within 52) is in direct communication with the interior of the third chamber (region within 54) across an entirety of the interface (see fig 1) between the second chamber and the third chamber (X/Z-axis interface between 44/54 and 52) [fig 1 & 0031]; and a sleeve (upper partitioning member, 42), wherein the sleeve (42) surrounds an outer surface of a side wall of the second chamber (outer surface of 52) that is opposite the interior of the second chamber (region within 52) and defines an upper flanged portion (42T) and a lower flanged portion (see fig 1), wherein the upper flanged portion (42T) is disposed on the first chamber (30) and the lower flanged portion (see fig 1) is disposed on the third chamber (44/54) [fig 1 & 0025, 0031]; in which: the side wall of the second chamber (sidewall of 52) includes an inner surface (inner surface of sidewall of 52) that delimits the interior of the second chamber (region within 52) [fig 1& 0031], the third chamber (44/54) has a see 1) is circumscribed by the inner surface of the sidewall of the second chamber (inner surface of sidewall of 52), a cross-sectional area of the third chamber (see fig 1), circumscribed by the inner surface of the sidewall of the third chamber (inner surface of sidewall of 54), is larger than the cross-sectional area of the interior of the second chamber when measured at any horizontal diameter within the third chamber (see fig 1), the side walls of the second and third chambers (sidewall of 52 and sidewall of 54, respectively) are connected to each other in a region circumjacent the interface between the interior of the second chamber and the interior of the third chamber (circumjacent interface between 52 and 54) such that the apparatus (1) has an interior wall surface that extends contiguously from the second chamber into the third chamber via said region circumjacent the interface (see fig 1) [fig 1 & 0031].
Osada does not specifically teach the ratio of the cross-sectional area of the plasma generation region to the cross-sectional area of the interior of the second chamber is in the range of 0.07 to 0.7.
Boswell teaches a cross-sectional area of a plasma generation region (internal diameter of the cylinder 10 ranging from 2 cm to 20 cm) [fig 1 & col 6, lines 24-36].
Furthermore, Boswell teaches a ratio of the cross-sectional area of the plasma generation region (internal diameter of the cylinder 10 ranging from 2 cm to 20 cm) to the cross-sectional area of the interior of the second chamber (internal diameter of the cylinder 20 ranging from 2 cm to 80 cm) is in the range of 0.07 to 0.7 ((π*102)/(π*152) = 314.16/706.86 = 0.44) [fig 1 & col 6, lines 24-36]. In a case where the claimed ranges prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Osada and Boswell are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first/second chambers of Osada with the dimensions disclosed in Boswell to achieve a resonance condition in the first/second chambers thereby achieving highly uniform processing [Boswell - col 5, lines 38-51].
	Similarly, Hills teaches the cross-sectional area of the interior of a chamber directly above the substrate (reduced chamber diameter defined by 400 of 22 cm (π*112 = 380.13)) [Hills – col 6, lines 35-58]. Furthermore, Hills teaches the cross-sectional area of the interior of the chamber directly above the substrate (reduced chamber diameter defined by 400) is a result-effective variable [col 4, lines 5-12]. Specifically, it is desirable to configure the cross-sectional area of the interior of the chamber directly above the substrate (reduced chamber diameter defined by 400) to be approximately the cross-sectional area of the wafer-to-be-processed to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [col 4, lines 5-12]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the cross-sectional area of the interior of the chamber directly above the substrate through routine experimentation (i.e. based on the diameter of the wafer-to-be-processed) in order to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [col 4, lines 5-12].  It has been held that 
Modified Osada and Hills are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the chamber directly above the substrate (second chamber) of modified Osada with the dimensions of the chamber directly above the substrate (plasma confinement ring 400) disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].
Furthermore, as set forth above, examiner notes that Osada modified by Boswell and Hills specifically teaches the claimed ratio of the cross-sectional area of the plasma generation region ((π*82) = 201.06) [Boswell - fig 1 & col 6, lines 24-36] to the cross-sectional area of the interior of the second chamber (π*112 = 380.13) [Hills – col 6, lines 35-58] is in the range of 0.07 to 0.7 (201.06/380.13 = 0.53).
Additionally, Osada modified by Boswell does not specifically disclose the upper surface of the substrate support has substantially the same size and shape as the cross section of the interior of the second chamber at the interface between the second chamber and the interior of the third chamber, a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm.
Hills teaches the upper surface of the substrate support (pedestal, 120) has substantially the same size and shape (cylindrical) as the cross section of the interior of the second chamber (reduced chamber diameter defined by 400) at the interface between the second chamber and the interior of the third chamber (405) [fig 11 & col 6, 
Modified Osada and Hills are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of modified Osada with the dimensions disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].
Osada modified by Boswell and Hills does not specifically disclose a spacer interposed between the sleeve and the third chamber such that the interface is defined by the spacer.
Ishizaka teaches a spacer (o-ring, 63) interposed between the side wall of the second chamber (upper chamber, 62) and the third chamber (lower chamber, 64) such that the interface is defined by the spacer (see fig 5) [fig 5 & col 6, lines 35-41].
Modified Osada and Ishizaka are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify the interface (between the second and third chambers) of modified Osada with the spacer element of Ishizaka to hermetically seal the chambers [Ishizaka - col 6, lines 35-41].
Regarding claims 7-9 and 24-26:
see fig 1) [Osada - fig 1 & 0024, 0031]; the cross sections of the plasma generation region of the first chamber (30) and the interior region of the second chamber (54 modified by Hills) are both circular (bell jar and to be approximately the cross-sectional area of the wafer-to-be-processed, respectively) [Osada - fig 1 & 0024 and Hills - col 4, lines 5-12]; and the first chamber (30) is of a bell jar shape (bell jar) [Osada - fig 1 & 0024]. 
Regarding claims 21 and 28:
Osada teaches the apparatus has a radial flange (bottom flange of 52) extending radially outward from a bottom portion of the side wall of the second chamber to the third chamber (see fig 1-2), the radial flange (bottom flange of 52) fixing the side walls of the second and third chambers to each other (sidewalls of 52 and 54, respectively) [fig 1-2 & 0031].
Regarding claim 23:
Osada teaches a plasma etching apparatus (processing apparatus, 1) for plasma etching a substrate (substrate, S) [fig 1 & 0024], the apparatus (processing apparatus, 1) including: a first chamber (second partitioning member, 30) delimiting a plasma generation region (space inside the second partitioning member 30) therein, the plasma generation region (space inside the second partitioning member 30) having a cross-sectional area and shape (bell jar) [fig 1 & 0024, 0026, 0030]; an inductively coupled plasma source (antenna, 20) for generating a plasma source of etchant species (generate plasma) in the plasma generation region (space inside the second partitioning member 30), wherein the plasma source (generated plasma) is only generated using see fig 1) the first chamber (30) [fig 1 & 0024, 0030]; a second chamber (upper shield, 52) having an interior (region within 52) into which the plasma source of etchant species (plasma) generated in the plasma generation region (space inside the second partitioning member 30) of the first chamber (second partitioning member, 30) flows, wherein the interior (region within 52) has a cross-sectional area and shape [fig 1 & 0030-0031], and the cross-sectional area of the interior of the second chamber (section of region within 52) is greater than (see fig 1) the cross-sectional area of the plasma generation region (space inside the second partitioning member 30) of the first chamber (30) [fig 1 & 0030-0031]; means for substantially registering a substrate (112/44/54), having an upper surface to be plasma etched (upper surface of S), with the interior of the second chamber (section of region within 52) [fig 1 & 0031, 0037], said means for substantially registering (112/44/54) comprising a third chamber (44/54) whose interior (region within 54) has an interface (X/Z-axis interface between 44/54 and 52) with, and is open to (see fig 1), the interior of the second chamber (region within 52) such that the plasma source, or one or more etchant species of the plasma source (plasma), flows from the interior of the second chamber (region within 52) into the third chamber (44/54) [fig 1 & 0031, 0037], wherein the interior of the second chamber (region within 52) is in direct communication with the interior of the third chamber (region within 54) across the entirety of the interface (see fig 1) between the second chamber and the third chamber (X/Z-axis interface between 44/54 and 52) [fig 1 & 0031], and a substrate support (substrate supporting unit, 112) disposed in the third chamber (44/54) and dedicated to support the substrate (substrate, S) having the upper surface to be plasma etched see fig 1), wherein the upper flanged portion (42T) is disposed on the first chamber (30) and the lower flanged portion (see fig 1) is disposed on the third chamber (44/54) [fig 1 & 0025, 0031], wherein the side wall of the second chamber (sidewall of 52) includes an inner surface (inner surface of sidewall of 52) that delimits the interior of the second chamber (region within 52) [fig 1 & 0031], the third chamber (44/54) has a side wall (sidewall of 54) including an inner surface (inner surface of sidewall of 54) that delimits an interior space (region within 54), the interior of the second chamber has a cross-sectional area (see fig 1) circumscribed by the inner surface of the side wall of the second chamber (inner surface of sidewall 52), the interior space of the third chamber (region within 54) has a cross-sectional area (see fig 1) circumscribed by the inner surface of the side wall of the third chamber (inner surface of sidewall of 54), the cross-sectional area of the interior space of the third chamber (region within 54) when measured at any horizontal diameter within the third chamber is larger than the cross-sectional area of the interior of the second chamber (see fig 1), the side walls of the second and third chambers (sidewall of 52 and sidewall of 54, respectively) are connected to each other in a region circumjacent the interface between the interior of the second chamber and the interior of the third chamber (circumjacent interface between 52 and 54) such that the apparatus (1) has an interior wall surface that extends see fig 1) [fig 1 & 0031].
Osada does not specifically teach the ratio of the cross-sectional area of the plasma generation region to the cross-sectional area of the interior of the second chamber is in the range of 0.07 to 0.7.
Boswell teaches a cross-sectional area of a plasma generation region (internal diameter of the cylinder 10 ranging from 2 cm to 20 cm) [fig 1 & col 6, lines 24-36].
Furthermore, Boswell teaches a ratio of the cross-sectional area of the plasma generation region (internal diameter of the cylinder 10 ranging from 2 cm to 20 cm) to the cross-sectional area of the interior of the second chamber (internal diameter of the cylinder 20 ranging from 2 cm to 80 cm) is in the range of 0.07 to 0.7 ((π*102)/(π*152) = 314.16/706.86 = 0.44) [fig 1 & col 6, lines 24-36]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Osada and Boswell are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first/second chambers of Osada with the dimensions disclosed in Boswell to achieve a resonance condition in the first/second chambers thereby achieving highly uniform processing [Boswell - col 5, lines 38-51].
	Similarly, Hills teaches the cross-sectional area of the interior of a chamber directly above the substrate (reduced chamber diameter defined by 400 of 22 cm (π*112 = 380.13)) [Hills – col 6, lines 35-58]. Furthermore, Hills teaches the cross-sectional 
Modified Osada and Hills are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the chamber directly above the substrate (second chamber) of modified Osada with the dimensions of the chamber directly above the substrate (plasma confinement ring 400) disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].
Furthermore, as set forth above, examiner notes that Osada modified by Boswell and Hills specifically teaches the claimed ratio of the cross-sectional area of the plasma 2) = 201.06) [Boswell - fig 1 & col 6, lines 24-36] to the cross-sectional area of the interior of the second chamber (π*112 = 380.13) [Hills – col 6, lines 35-58] is in the range of 0.07 to 0.7 (201.06/380.13 = 0.53).
Additionally, Osada modified by Boswell does not specifically disclose the upper surface of the substrate support has substantially the same size and shape as the cross section of the interior of the second chamber at the interface between the second chamber and the interior of the third chamber, a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm.
Hills teaches the upper surface of the substrate support (pedestal, 120) has substantially the same size and shape (cylindrical) as the cross section of the interior of the second chamber (reduced chamber diameter defined by 400) at the interface between the second chamber and the interior of the third chamber (405) [fig 11 & col 6, lines 35-58], a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm (any number of oblique gaps defined between upper surface of 120 and inner edge of 415 fall within this range for a 200 mm wafer with 405 of 1 mm – i.e. the gap is not defined to be a vertical gap) [fig 11 & col 6, lines 35-58].
Modified Osada and Hills are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of modified Osada with the dimensions disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].

Ishizaka teaches a spacer (o-ring, 63) interposed between the side wall of the second chamber (upper chamber, 62) and the third chamber (lower chamber, 64) such that the interface is defined by the spacer (see fig 5) [fig 5 & col 6, lines 35-41].
Modified Osada and Ishizaka are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify the interface (between the second and third chambers) of modified Osada with the spacer element of Ishizaka to hermetically seal the chambers [Ishizaka - col 6, lines 35-41].
11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osada et al (WO 2012/137408 with US 2014/0014269 used as an English language equivalent) in view of Boswell (US 4,810,935), Hills et al (US 5,744,049), and Ishizaka et al (US 5,476,182) as applied to claims 1, 7-9, 21, 23-26, and 28 above, and further in view of Fink (US 2003/0092278).
 	The limitations of claims 1, 7-9, 21, 23-26, and 28 have been set forth above.
Regarding claim 11:
	Modified Osada does not specifically disclose a baffle disposed on or near to the substrate support in order to channel a flow of the plasma source, or one or more etchant species of the plasma source, in the vicinity of the substrate
Fink teaches a baffle (plasma baffle, 102) disposed on or near to the substrate support (substrate holder, 106) in order to channel a flow of the plasma source, or one 
Modified Osada and Fink are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Osada with the baffle of Fink to improve plasma characteristics by controlling the dissociation and ionization in the plasma [Fink – 0007].
12.	Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al (WO 2012/137408 with US 2014/0014269 used as an English language equivalent) in view of Boswell (US 4,810,935), Hills et al (US 5,744,049), and Ishizaka et al (US 5,476,182) as applied to claims 1, 7-9, 21, 23-26, and 28 above, and further in view of Lea et al (US 2002/0185226).
 	The limitations of claims 1, 7-9, 21, 23-26, and 28 have been set forth above.
Regarding claims 22 and 29:
Modified Osada does not teach the third chamber has a gas outlet extending through the side wall thereof, the side wall of the second chamber has an inner surface delimiting the interior of the second chamber, and the gas outlet opens into the third chamber at a location spaced radially outwardly relative to the inner surface of the second chamber.
Lea teaches the third chamber (lower section of second chamber B) has a gas outlet (pumping port, 7) extending through the side wall thereof (sidewall of B), the side wall of the second chamber has an inner surface (inner surface of sidewall of 11y) delimiting the interior of the second chamber (11y), and the gas outlet opens (pumping 
Modified Osada and Lea are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify gas outlet of modified Osada to be located in a side wall of the third chamber, as in Lea, because such is an effective location to exhaust the chamber [Lea - 0168, 0175]. Furthermore, a mere rearrangement of parts is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].
13.	Claims 1, 7-9, 21, 23-26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al (WO 2012/137408 with US 2014/0014269 used as an English language equivalent) in view of Boswell (US 4,810,935), Hills et al (US 5,744,049), and Brcka (US 6,494,998).
Regarding claim 1:
Osada teaches a plasma etching apparatus (processing apparatus, 1) for plasma etching a substrate (substrate, S) [fig 1 & 0024], the apparatus (processing apparatus, 1) including: a first chamber (second partitioning member, 30) delimiting a plasma generation region (space inside the second partitioning member 30) therein, the plasma generation region (space inside the second partitioning member 30) having a cross-sectional area and shape (bell jar) [fig 1 & 0024, 0026, 0030]; an inductively coupled plasma source (antenna, 20) for generating a plasma source of etchant species (generate plasma) in the plasma generation region (space inside the second partitioning member 30), wherein the plasma source (generated plasma) is only generated using see fig 1) the first chamber (30) [fig 1 & 0024, 0030]; a second chamber (upper shield, 52) having an interior (region within 52) into which the plasma source of etchant species (plasma) generated in the plasma generation region (space inside the second partitioning member 30) of the first chamber (second partitioning member, 30) flows, wherein the interior (region within 52) has a cross-sectional area and shape [fig 1 & 0030-0031], and the cross-sectional area of the interior of the second chamber (section of region within 52) is greater than (see fig 1) the cross-sectional area of the plasma generation region (space inside the second partitioning member 30) of the first chamber (30) [fig 1 & 0030-0031]; a substrate support (substrate supporting unit, 112) dedicated to support a substrate (substrate, S) having an upper surface to be plasma etched (upper surface of S) [fig 1 & 0037]; a third chamber (44/54) containing the substrate support (substrate supporting unit, 112) [fig 1 & 0031, 0037], wherein the third chamber (44/54) has an interior (region within 54) having an interface (X/Z-axis interface between 44/54 and 52) with, and is open to (see fig 1), the interior of the second chamber (region within 52) such that the plasma source, or one or more etchant species of the plasma source (plasma), flows from the interior of the second chamber (region within 52) into the third chamber (44/54) to etch the substrate (substrate, S) [fig 1 & 0031, 0037], wherein the interior of the second chamber (region within 52) is in direct communication with the interior of the third chamber (region within 54) across an entirety of the interface (see fig 1) between the second chamber and the third chamber (X/Z-axis interface between 44/54 and 52) [fig 1 & 0031]; and a sleeve (upper partitioning member, 42), wherein the sleeve (42) surrounds an outer surface of a side wall of the second see fig 1), wherein the upper flanged portion (42T) is disposed on the first chamber (30) and the lower flanged portion (see fig 1) is disposed on the third chamber (44/54) [fig 1 & 0025, 0031]; in which: the side wall of the second chamber (sidewall of 52) includes an inner surface (inner surface of sidewall of 52) that delimits the interior of the second chamber (region within 52) [fig 1& 0031], the third chamber (44/54) has a side wall (sidewall of 54) including an inner surface (inner surface of sidewall of 54) that delimits the interior of the third chamber (region within 54), the cross-sectional area of the second chamber (see 1) is circumscribed by the inner surface of the sidewall of the second chamber (inner surface of sidewall of 52), a cross-sectional area of the third chamber (see fig 1), circumscribed by the inner surface of the sidewall of the third chamber (inner surface of sidewall of 54), is larger than the cross-sectional area of the interior of the second chamber when measured at any horizontal diameter within the third chamber (see fig 1), the side walls of the second and third chambers (sidewall of 52 and sidewall of 54, respectively) are connected to each other in a region circumjacent the interface between the interior of the second chamber and the interior of the third chamber (circumjacent interface between 52 and 54) such that the apparatus (1) has an interior wall surface that extends contiguously from the second chamber into the third chamber via said region circumjacent the interface (see fig 1) [fig 1 & 0031].
Osada does not specifically teach the ratio of the cross-sectional area of the plasma generation region to the cross-sectional area of the interior of the second chamber is in the range of 0.07 to 0.7.

Furthermore, Boswell teaches a ratio of the cross-sectional area of the plasma generation region (internal diameter of the cylinder 10 ranging from 2 cm to 20 cm) to the cross-sectional area of the interior of the second chamber (internal diameter of the cylinder 20 ranging from 2 cm to 80 cm) is in the range of 0.07 to 0.7 ((π*102)/(π*152) = 314.16/706.86 = 0.44) [fig 1 & col 6, lines 24-36]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
Osada and Boswell are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the first/second chambers of Osada with the dimensions disclosed in Boswell to achieve a resonance condition in the first/second chambers thereby achieving highly uniform processing [Boswell - col 5, lines 38-51].
	Similarly, Hills teaches the cross-sectional area of the interior of a chamber directly above the substrate (reduced chamber diameter defined by 400 of 22 cm (π*112 = 380.13)) [Hills – col 6, lines 35-58]. Furthermore, Hills teaches the cross-sectional area of the interior of the chamber directly above the substrate (reduced chamber diameter defined by 400) is a result-effective variable [col 4, lines 5-12]. Specifically, it is desirable to configure the cross-sectional area of the interior of the chamber directly above the substrate (reduced chamber diameter defined by 400) to be approximately the cross-sectional area of the wafer-to-be-processed to achieve adjustment of the 
Modified Osada and Hills are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the chamber directly above the substrate (second chamber) of modified Osada with the dimensions of the chamber directly above the substrate (plasma confinement ring 400) disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].
Furthermore, as set forth above, examiner notes that Osada modified by Boswell and Hills specifically teaches the claimed ratio of the cross-sectional area of the plasma generation region ((π*82) = 201.06) [Boswell - fig 1 & col 6, lines 24-36] to the cross-sectional area of the interior of the second chamber (π*112 = 380.13) [Hills – col 6, lines 35-58] is in the range of 0.07 to 0.7 (201.06/380.13 = 0.53).
Additionally, Osada modified by Boswell does not specifically disclose the upper surface of the substrate support has substantially the same size and shape as the cross 
Hills teaches the upper surface of the substrate support (pedestal, 120) has substantially the same size and shape (cylindrical) as the cross section of the interior of the second chamber (reduced chamber diameter defined by 400) at the interface between the second chamber and the interior of the third chamber (405) [fig 11 & col 6, lines 35-58], a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm (any number of oblique gaps defined between upper surface of 120 and inner edge of 415 fall within this range for a 200 mm wafer with 405 of 1 mm – i.e. the gap is not defined to be a vertical gap) [fig 11 & col 6, lines 35-58].
Modified Osada and Hills are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of modified Osada with the dimensions disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].
Osada modified by Boswell and Hills does not specifically disclose a spacer interposed between the sleeve and the third chamber such that the interface is defined by the spacer.

Modified Osada and Brcka are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify the interface (between the second and third chambers) of modified Osada with the spacer element of Brcka to cool the chamber during plasma processing [Brcka - col 7, lines 43-59].
Regarding claims 7-9 and 24-26:
	Modified Osada teaches the first (30) and second chambers (52) are co-axial (see fig 1) [Osada - fig 1 & 0024, 0031]; the cross sections of the plasma generation region of the first chamber (30) and the interior region of the second chamber (54 modified by Hills) are both circular (bell jar and to be approximately the cross-sectional area of the wafer-to-be-processed, respectively) [Osada - fig 1 & 0024 and Hills - col 4, lines 5-12]; and the first chamber (30) is of a bell jar shape (bell jar) [Osada - fig 1 & 0024]. 
Regarding claims 21 and 28:
Osada teaches the apparatus has a radial flange (bottom flange of 52) extending radially outward from a bottom portion of the side wall of the second chamber to the third chamber (see fig 1-2), the radial flange (bottom flange of 52) fixing the side walls of the second and third chambers to each other (sidewalls of 52 and 54, respectively) [fig 1-2 & 0031].
Regarding claim 23:
see fig 1) the first chamber (30) [fig 1 & 0024, 0030]; a second chamber (upper shield, 52) having an interior (region within 52) into which the plasma source of etchant species (plasma) generated in the plasma generation region (space inside the second partitioning member 30) of the first chamber (second partitioning member, 30) flows, wherein the interior (region within 52) has a cross-sectional area and shape [fig 1 & 0030-0031], and the cross-sectional area of the interior of the second chamber (section of region within 52) is greater than (see fig 1) the cross-sectional area of the plasma generation region (space inside the second partitioning member 30) of the first chamber (30) [fig 1 & 0030-0031]; means for substantially registering a substrate (112/44/54), having an upper surface to be plasma etched (upper surface of S), with the interior of the second chamber (section of region within 52) [fig 1 & 0031, 0037], said means for substantially registering (112/44/54) comprising a third chamber (44/54) whose interior (region within 54) has an interface (X/Z-axis interface between 44/54 and 52) with, and see fig 1), the interior of the second chamber (region within 52) such that the plasma source, or one or more etchant species of the plasma source (plasma), flows from the interior of the second chamber (region within 52) into the third chamber (44/54) [fig 1 & 0031, 0037], wherein the interior of the second chamber (region within 52) is in direct communication with the interior of the third chamber (region within 54) across the entirety of the interface (see fig 1) between the second chamber and the third chamber (X/Z-axis interface between 44/54 and 52) [fig 1 & 0031], and a substrate support (substrate supporting unit, 112) disposed in the third chamber (44/54) and dedicated to support the substrate (substrate, S) having the upper surface to be plasma etched (upper surface of S) [fig 1 & 0031, 0037], a sleeve (upper partitioning member, 42), wherein the sleeve (42) surrounds an outer surface of a side wall of the second chamber (outer surface of 52) that is opposite the interior of the second chamber (region within 52) and defines an upper flanged portion (42T) and a lower flanged portion (see fig 1), wherein the upper flanged portion (42T) is disposed on the first chamber (30) and the lower flanged portion (see fig 1) is disposed on the third chamber (44/54) [fig 1 & 0025, 0031], wherein the side wall of the second chamber (sidewall of 52) includes an inner surface (inner surface of sidewall of 52) that delimits the interior of the second chamber (region within 52) [fig 1 & 0031], the third chamber (44/54) has a side wall (sidewall of 54) including an inner surface (inner surface of sidewall of 54) that delimits an interior space (region within 54), the interior of the second chamber has a cross-sectional area (see fig 1) circumscribed by the inner surface of the side wall of the second chamber (inner surface of sidewall 52), the interior space of the third chamber (region within 54) has a cross-sectional area (see fig 1) circumscribed by the inner see fig 1), the side walls of the second and third chambers (sidewall of 52 and sidewall of 54, respectively) are connected to each other in a region circumjacent the interface between the interior of the second chamber and the interior of the third chamber (circumjacent interface between 52 and 54) such that the apparatus (1) has an interior wall surface that extends contiguously from the second chamber into the third chamber via said region circumjacent the interface (see fig 1) [fig 1 & 0031].
Osada does not specifically teach the ratio of the cross-sectional area of the plasma generation region to the cross-sectional area of the interior of the second chamber is in the range of 0.07 to 0.7.
Boswell teaches a cross-sectional area of a plasma generation region (internal diameter of the cylinder 10 ranging from 2 cm to 20 cm) [fig 1 & col 6, lines 24-36].
Furthermore, Boswell teaches a ratio of the cross-sectional area of the plasma generation region (internal diameter of the cylinder 10 ranging from 2 cm to 20 cm) to the cross-sectional area of the interior of the second chamber (internal diameter of the cylinder 20 ranging from 2 cm to 80 cm) is in the range of 0.07 to 0.7 ((π*102)/(π*152) = 314.16/706.86 = 0.44) [fig 1 & col 6, lines 24-36]. In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie base of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.

	Similarly, Hills teaches the cross-sectional area of the interior of a chamber directly above the substrate (reduced chamber diameter defined by 400 of 22 cm (π*112 = 380.13)) [Hills – col 6, lines 35-58]. Furthermore, Hills teaches the cross-sectional area of the interior of the chamber directly above the substrate (reduced chamber diameter defined by 400) is a result-effective variable [col 4, lines 5-12]. Specifically, it is desirable to configure the cross-sectional area of the interior of the chamber directly above the substrate (reduced chamber diameter defined by 400) to be approximately the cross-sectional area of the wafer-to-be-processed to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [col 4, lines 5-12]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to discover the optimum range for the cross-sectional area of the interior of the chamber directly above the substrate through routine experimentation (i.e. based on the diameter of the wafer-to-be-processed) in order to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [col 4, lines 5-12].  It has been held that discovering an optimum value of a result-effective variable involves only routine skill in the art [MPEP 2144.05]. 
second chamber) of modified Osada with the dimensions of the chamber directly above the substrate (plasma confinement ring 400) disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].
Furthermore, as set forth above, examiner notes that Osada modified by Boswell and Hills specifically teaches the claimed ratio of the cross-sectional area of the plasma generation region ((π*82) = 201.06) [Boswell - fig 1 & col 6, lines 24-36] to the cross-sectional area of the interior of the second chamber (π*112 = 380.13) [Hills – col 6, lines 35-58] is in the range of 0.07 to 0.7 (201.06/380.13 = 0.53).
Additionally, Osada modified by Boswell does not specifically disclose the upper surface of the substrate support has substantially the same size and shape as the cross section of the interior of the second chamber at the interface between the second chamber and the interior of the third chamber, a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm.
Hills teaches the upper surface of the substrate support (pedestal, 120) has substantially the same size and shape (cylindrical) as the cross section of the interior of the second chamber (reduced chamber diameter defined by 400) at the interface between the second chamber and the interior of the third chamber (405) [fig 11 & col 6, lines 35-58], a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm (any number of oblique gaps defined 
Modified Osada and Hills are analogous inventions in the field of plasma processing apparatuses. It would have been obvious to one skilled in the art before the effective filing date to modify the second chamber of modified Osada with the dimensions disclosed in Hills to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12].
Osada modified by Boswell and Hills does not specifically disclose a spacer interposed between the sleeve and the third chamber such that the interface is defined by the spacer.
Brcka teaches a spacer (cooling ring, 40) interposed between the sleeve (30) and the third chamber (chamber below 40) such that the interface is defined by the spacer (see fig 1) [fig 1 & col 7, lines 43-59].
Modified Osada and Brcka are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify the interface (between the second and third chambers) of modified Osada with the spacer element of Brcka to cool the chamber during plasma processing [Brcka - col 7, lines 43-59].
14.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Osada et al (WO 2012/137408 with US 2014/0014269 used as an English language equivalent) in view of Boswell (US 4,810,935), Hills et al (US 5,744,049), and Brcka (US 6,494,998) as applied to claims 1, 7-9, 21, 23-26, and 28 above, and further in view of Fink (US 2003/0092278).
 	The limitations of claims 1, 7-9, 21, 23-26, and 28 have been set forth above.
Regarding claim 11:
	Modified Osada does not specifically disclose a baffle disposed on or near to the substrate support in order to channel a flow of the plasma source, or one or more etchant species of the plasma source, in the vicinity of the substrate
Fink teaches a baffle (plasma baffle, 102) disposed on or near to the substrate support (substrate holder, 106) in order to channel a flow of the plasma source, or one or more etchant species of the plasma source (plasma), in the vicinity of the substrate (substrate, 112) [fig 1 & 0013-0015].
Modified Osada and Fink are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify the apparatus of modified Osada with the baffle of Fink to improve plasma characteristics by controlling the dissociation and ionization in the plasma [Fink – 0007].
15.	Claims 22 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Osada et al (WO 2012/137408 with US 2014/0014269 used as an English language equivalent) in view of Boswell (US 4,810,935), Hills et al (US 5,744,049), and Brcka (US 6,494,998) as applied to claims 1, 7-9, 21, 23-26, and 28 above, and further in view of Lea et al (US 2002/0185226).
 	The limitations of claims 1, 7-9, 21, 23-26, and 28 have been set forth above.
Regarding claims 22 and 29:

Lea teaches the third chamber (lower section of second chamber B) has a gas outlet (pumping port, 7) extending through the side wall thereof (sidewall of B), the side wall of the second chamber has an inner surface (inner surface of sidewall of 11y) delimiting the interior of the second chamber (11y), and the gas outlet opens (pumping port, 7) into the third chamber (lower section of second chamber B) at a location spaced radially outwardly relative to the inner surface of the second chamber (see fig 18 and 22) [fig 18, 22 & 0168, 0175].
Modified Osada and Lea are analogous inventions in the field of plasma processing apparatuses.  It would have been obvious to one skilled in the art before the effective filing date to modify gas outlet of modified Osada to be located in a side wall of the third chamber, as in Lea, because such is an effective location to exhaust the chamber [Lea - 0168, 0175]. Furthermore, a mere rearrangement of parts is generally recognized as being within the level of ordinary skill in the art [MPEP 2144.04].

Response to Arguments
16.	Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection of claim(s) 1, 7-9, 11, 21-26, and 28-29 under 35 USC 112(a) and 112(b) have been fully considered and are persuasive.  The rejection of claim(s) 1, 7-9, 11, 21-26, 
17.	Applicant’s arguments, see Remarks, filed 12/28/2020, with respect to the rejection of claim(s) 1, 7-9, 11, 21-26, and 28-29 under 35 USC 103 have been fully considered but they are not persuasive.
	Applicant argues that the newly recited limitation “a gap between the upper surface of the substrate support and an edge of the interface is from at least 23 mm to 43 mm” is not obvious over the cited prior art. Specifically, Osada is silent regarding this dimension and Hills merely teaches that there is a small gap. Osada uses a large distance to provide for ease of maintenance. Therefore, it would not be obvious to use Hill’s smaller dimension in Osada.
	In response, it is noted that (1) this limitation is new matter (see 112a rejection above). (2) This gap is not specifically defined to be a vertical gap and, as such, any number of oblique gaps between 120 and the inner edge of 415 in Hills meets this limitation (3) Hills gives a specific reason to maintain a relatively small gap at this location (to achieve adjustment of the concentration of ions across the wafer diameter, thereby achieving the desired etch rate distribution [Hills - col 4, lines 5-12]). Therefore, such a modification is obvious for this reason. Regarding the ease of maintenance argument, as set forth in the PTAB decision of related application 14/285,730, "The fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the benefits, both lost and gained, should be weighed against one Cf. Winner Int'l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n. 8 (Fed. Cir. 2000).
	Applicant argues that the claimed gap achieves improved etch rates and uniformity.
In response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
18.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718